 



EXHIBIT 10.3(b)

 

ACKNOWLEDGEMENT AGREEMENT

 

THIS ACKNOWLEDGEMENT AGREEMENT is made and entered into as of March 11, 2013, by
and between Vivian Liu (the “Executive”) and Innovus Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), (the “Agreement”). The Company and Executive
may each be referred to herein as a “Party” or together as the “Parties.”

 

RECITALS

 

WHEREAS, on March 7, 2012, the Parties entered into an offer letter agreement
pursuant to which the Executive was employed as the President and Chief
Executive Officer of the Company and the Company’s wholly-owned subsidiary,
FasTrack Pharmaceuticals, Inc. (the “Offer Letter”);

 

WHEREAS, on January 22, 2013, the Executive voluntarily resigned from her
executive positions and employment with Company and its affiliates; and

 

WHEREAS, the Parties desire to enter into this Agreement to formally acknowledge
that the Offer Letter and its provisions have been terminated.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive each hereby agree to the following:

 

1.                   Overview. The purposes of this Agreement are for the
Parties to confirm and acknowledge that (A) the Offer Letter has been terminated
with no further force or effect and (B) Executive has received all compensation
and benefits owed under the Offer Letter and has no further rights under the
Offer Letter. Without limitation, Executive acknowledges that (i) Executive did
not receive, is not entitled to and never was entitled to any salary from the
Company or its affiliates as a result of the condition precedent to such
compensation not having been satisfied during the term of her employment, (ii)
Executive is not entitled to any annual bonus with respect to any bonus year
under the Offer Letter, or any other bonus; (iii) Executive will not be entitled
to any medical or dental coverage or any other benefits offered by the Company,
all reimbursements of premiums for COBRA coverage as provided in the Offer
Letter have been paid, and no amounts are owed to Executive with respect to any
benefits offered or not offered by the Company; (iv) Executive is not entitled
to compensation for any unused vacation days as a result of the condition
precedent for accrual of such vacation days not having been satisfied during the
term of her employment; (v) Executive is not entitled to any additional shares
of the Company’s common stock pursuant to the “Stock Compensation Targets” set
forth in the Offer Letter, or otherwise under the Offer Letter, and (vi) there
will be no future expanded employment contract as contemplated in the Offer
Letter. Executive understands and agrees that she is voluntarily surrendering
all of her rights and benefits under the Offer Letter (if any) and that, as a
result, she has forever waived any and all rights or benefits or claims she
might directly or indirectly have under such Offer Letter.

 

2.                   Amendment. The Agreement may only be amended or modified in
a subsequent writing that is signed by all of the Parties.

 

3.                   Integration. This Agreement represents the entire agreement
as to the matters described herein and shall supersede all prior or
contemporaneous plans or arrangements or understandings between the Company and
Executive, whether written or oral, express or implied, with respect to any
subject covered by this Agreement.

 

4.                   Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 



1

 

  

5.                   Governing Law. The Agreement shall be governed by, and
construed in accordance with, the laws of the State of California (except its
choice-of-law provisions).

 

IN WITNESS THEREOF, the Executive and the Company have executed this Agreement
as of the day and year first above written.

 

EXECUTIVE

 

By: /s/ Vivian Liu



 

 

INNOVUS PHARMACEUTICALS, INC.

 

 

By: /s/ Bassam Damaj, Ph.D.

 

Name: Bassam Damaj, Ph.D.

Title: President and Chief Executive Officer

 



 

 

